Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amended specification of the disclosure filed on 8/22/2022 is in proper form and
overcomes the previous objection of the specification.
The amendments to the claims filed on 8/22/2022 have been entered.
Authorized Examiner’s Amendments have been entered to the claims which overcome the previous objection of the claims.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 26 has been amended as follows:
26.	The coupling system according to claim 16, wherein the first plug unit is configured to rotate about the plug-in axis relative to the king pin, wherein the at least one adjuster unit and the second plug unit are arranged on the coupling plate, and wherein the at least one adjuster unit is guided on the coupling plate so as to be displaceable along an adjusting axis.
	Claim 31 has been amended as follows:
31.	The coupling system according to claim 30, wherein the adjusting axis is perpendicular to the plug-in axis.
	Claim 32 has been amended as follows:
32.	The coupling system according claim 30, wherein the guide section has a distal first end and a distal second end offset from the first end parallel to the adjusting axis, and wherein the first end and the second end have an offset relative to each other measured perpendicular to the adjusting axis.
Authorization for this examiner’s amendment was given in an interview with Brian E. Ainsworth on 8/31/2022.
Allowable Subject Matter
Claims 16-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, Cernoch et al. (US 2924464 A) teaches a coupling system for a
fifth wheel coupling (¶ [0002]), comprising:
a first plug unit 41; and 
a second plug unit 39; 
wherein the first plug unit 41 is configured to be fixed in a kingpin 4 of a fifth wheel coupling; 
wherein the second plug unit 39 is arranged in the region of a coupling plate 1 of the fifth wheel coupling; 
wherein the first plug unit 41 has a plurality of first plug connectors 40, 36, 28; 
wherein the second plug unit 39 has a plurality of second plug connectors 38, 27, 35 configured to engage and transmit power and/or fluid with the first plug connectors; 
wherein at least one adjuster unit 11, 10, 9, 7, 8 includes at least one guide section configured to be brought into engagement with a retaining element on the second plug unit (toothed segment 11 guides the toothed rack 52) to transmit a force acting along or parallel to a plug-in axis from the at least one adjuster unit to the plug unit (¶ [0014]), which displaces the second plug unit along or parallel to the plug-in axis toward or away from the opposite first plug unit (¶ [0017]); 
the at least one adjuster unit being displaceable transversely and laterally to the plug-in axis or rotatable about the plug-in axis in order to apply the force; 
wherein the first plug unit 41 has a cylindrical outer geometry.
However, Cernoch et al. does not teach the invention as stated above wherein a retaining flange formed on the cylindrical outer geometry of the first plug unit is configured to prevent displacement parallel and transverse to the plug-in axis relative to the kingpin while simultaneously allowing rotation about the plug-in axis relative to the kingpin.
Regarding claims 17-34, these claims all directly or indirectly depend from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Hardy whose telephone number is 571-272-4406. The examiner can normally be reached Monday-Friday from 10:00 AM – 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HARDY/
Patent Examiner, Art Unit 3611

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611